IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE              FILED
                       DECEMBER 1997 SESSION
                                                      January 21, 1998

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk
                                )
STATE OF TENNESSEE,             )
                                ) C.C.A. No. 01C01-9703-CC-00096
      Appellee,                 )
                                ) Rutherford County
V.                              )
                                ) Honorable J. S. Daniel, Judge
                                )
LINCOLN C. FRENCHELL,           ) (Sentencing)
                                )
      Appellant.                )




FOR THE APPELLANT:                FOR THE APPELLEE:

Gerald L. Melton                  John Knox Walkup
District Public Defender          Attorney General & Reporter

Jeffrey S. Burton                 Sarah M. Branch
Assistant Public Defender         Counsel for the State
201 West Main Street              450 James Robertson Parkway
Suite 101, Court Square Bldg.     Nashville, TN 37243-0493
Murfreesboro, TN 37130
                                  William C. Whitesell
                                  District Attorney General

                                  Paul A. Holcombe, III
                                  Assistant District Attorney General
                                  Rutherford County Judicial Building
                                  Murfreesboro, TN 37130




OPINION FILED: ___________________


AFFIRMED

PAUL G. SUMMERS,
Judge
                                     OPINION


       The appellant, Lincoln C. Frenchell, pled guilty to theft of property valued

over $1000 and received a sentence of two years supervised probation with

diversion. However, approximately one month later, the district attorney’s office

filed a motion to terminate the appellant’s diversion because he had

misrepresented to the court his lack of a prior criminal record. The appellant has

a felony record in New York. Also, while on probation, the appellant violated the

conditions of his probation. After a revocation/sentencing hearing, the trial court

revoked the appellant’s probation and sentenced him to two years in prison. He

now appeals that judgment.



       The appellant violated the conditions of his diversionary probation: rule

(4), failure to provide verification of employment; rule (5), failure to inform

probation officer that he had moved from his local address and failure to receive

permission before leaving the state; rule (6), failure to report; rule (8), failure to

pay probation fees; and rule (10), failure to pay court costs. Despite these

violations, the appellant contends that the trial court erred in denying him

probation.



       Whether viewed as a sentencing hearing or a revocation proceeding, the

appellant has not overcome the presumption of correctness of the court’s ruling.

The trial court did not abuse its discretion by revoking the appellant’s probation

and sentencing him to two years in prison. See State v. Harkins, 811 S.W.2d 79,

82 (Tenn. 1991). Also, “[u]pon revocation, the original sentence imposed can

be placed into effect.” Tenn. Code Ann. § 40-35-310 (1990) Sentencing

Commission Comments. Finding no error in the trial court’s ruling, we affirm the

judgment pursuant to Rule 20, Tenn. Ct. Crim. R. App.



                                         ______________________________
                                         PAUL G. SUMMERS, Judge



                                           -2-
CONCUR:




______________________________
JOSEPH B. JONES, Presiding Judge




______________________________
WILLIAM M. BARKER, Judge




                                   -3-